DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is unclear how a distance between the outer end of the other carcass ply and an inner end of the raised portion is measured in a tire circumferential direction.  Does Applicant intend a distance in a radial direction between the outer end of the other carcass ply and an inner end of the raised portion ? Clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kajita (US 2005/0016653).
Regarding claim 1, FIG. 1 of Kajita teaches a pneumatic tire comprising a tread portion, a pair of sidewall portions, a pair of bead portions each having a bead core, and a carcass including a main body portion and a pair of turned up portions.  A buttress portion (Bs) is provided with at least one raised portion protruding outward in a tire axial direction.  The turned up portion (Ae) of the carcass overlaps with the raised portion in the tire radial direction. 
Kajita does not recite “a length in the tire radial direction of an overlapping portion of the turned up portion and the raised portion is 5% or more and 40% or less of a tire section height”.  However, this claimed limitation in the tire of Kajita would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since
Kajita teaches WL, a distance between an inner end portion 12L of the cord-reinforced layer overlapping with the turn up end portion Ae, (FIG. 2) is preferably 10-20 mm [0032], 
FIG. 2 of Kajita illustrates the inner end portion 12L at a substantially similar radial position to the inner end of the raised portion in the buttress portion (Bs); accordingly, WL closely approximates the claimed overlapping portion, and
Kajita discloses a tire size of 265/70R16 [0039] having a tire section height = 185.5 mm (185.5 mm = 265 mm x 0.70).
For example: 
When WL = 20 mm, the claimed overlapping length is about 20 mm and the tire section height = 185.5 mm.
Accordingly, the claimed overlapping length would be about 10.8% the tire section height (about 20/185.5 x 100 ≈ 10.8 %). 
Regarding claim 2, Kajita does not recite “a distance in the tire radial direction between a bead baseline and an outer end in the tire radial direction of the respective turned up portion is 77% or less of the tire section height”.  However, this claimed limitation in the tire of Kajita would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because FIG. 1 of Kajita illustrates a sectional view of a tire including a location of the outer end of the turned up portion Ae and a tire sectional height that is consistent with and reasonably satisfies the claimed range.  See annotated FIG. 1 below. 

    PNG
    media_image1.png
    749
    642
    media_image1.png
    Greyscale

Regarding claim 3, Kajita does not recite “a distance in the tire a radial direction between an outer end in the tire radial direction of the tread portion and an inner end in the tire radial direction of the raised portion is 35% or more of the tire section height”.  However, this claimed limitation in the tire of Kajita would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because FIG. 1 of Kajita illustrates a sectional view of a tire including a tread, the location of the inner end of the raised portion, and a tire sectional height that is consistent with and reasonably satisfies the claimed relationship. See annotated FIG. 1 below. 

    PNG
    media_image2.png
    747
    612
    media_image2.png
    Greyscale

Regarding claims 7-8, the claimed ranges are rendered obvious for the same reasons stated for claim 1. 
Regarding claim 9, see FIG. 1 and the locations of Ae (an outer end of one of the two carcass plies) and Be (an outer end of the other carcass ply).
Regarding claims 11-12, see FIG. 1 and the location of Ae. 
Regarding claims 13-14, the claimed ranges are rendered obvious for the same reasons stated for claim 2. 
Regarding claim 15, Kajita does not recite “a length in the tire radial direction of the at least one raised portion is 20% or more and 30% or less of the tire section height”; however, this claimed limitation in the tire of Kajita would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since FIG. 1 of Kajita illustrates the radial length of the raised portion and the tire section height that is consistent with and reasonably within the claimed range.  See annotated FIG. 1 below. 

    PNG
    media_image3.png
    744
    502
    media_image3.png
    Greyscale

Regarding claims 16-18, the claimed ranges are rendered obvious for the same reasons stated for claim 3. 
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kajita (US 2005/0016653) in view of Fukunaga et al. (US 2010/0043935) .
Regarding claim 4, Kajita is silent to disclosing a minimum rubber thickness between an outer surface of the carcass and an outer surface of each of the sidewall portion is 5% or less of the tire section height.  However, Kajita discloses 265/70R16 [0039] having a tire section height = 185.5 mm and Fukunaga et al. teaches a pneumatic tire comprising a carcass and a sidewall wherein a thickness of the sidewall rubber 28 is preferably in the range of 1.5 to 6.0 mm.  The thickness of the sidewall rubber corresponds to the thickness between an outer surface of the carcass and an outer surface of the sidewall portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Kajita with a minimum rubber thickness between an outer surface of the carcass and an outer surface of each of the sidewall portion being 5% or less of the tire section height since Kajita discloses 265/70R16 which has a tire section height = 185.5 mm and Fukunaga et al. teaches the sidewall rubber of a pneumatic tire typically has a thickness in the range of 1.5-6.0 mm and providing a known thickness for the same tire constituent yields predictable results. 
For example: 1.5 mm / 185.5 mm x 100 = 0.80%
Another example: 6 mm / 185.5 mm x 100 = 3.2%
Regarding claim 10, Kajita does not recite “a distance in a tire circumferential direction between the outer end of the other carcass ply and an inner end of the raised portion is smaller than a minimum thickness of the sidewall portions”.  However, Kajita teaches two carcass plies 6A, 6B wherein carcass ply 6B corresponds to the claimed “other carcass ply”.  Kajita teaches the turned end portion Be is terminated radially inside end portion Ae [0020] and in FIG. 2 of Kajita, K is between the turned up end of portion Be and the inner end portion 12L, which closely approximates the inner end of the raised portion, has a distance WK that is not less 5 mm and teaches a working example wherein WK = 5 mm (TABLE 1).  Fukunaga et al. teaches a pneumatic tire comprising a carcass and sidewall wherein a thickness of the sidewall rubber 28 is preferably in the range of 1.5 to 6.0 mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to provide the tire of Kajita with “a distance in a tire circumferential direction between the outer end of the other carcass ply and an inner end of the raised portion is smaller than a minimum thickness of the sidewall portions” since Kajita teaches WK (a radial distance) may be 5 mm which closely approximates a distance in a tire radial direction between the outer end of the other carcass ply and an inner end of the raised portion and Fukunaga et al. teaches the thickness of the sidewall of pneumatic tire may be 6.0 mm. 
Claims 5-6, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kajita (US 2005/0016653) in view of Matsumoto (US 2018/0162178). 
Regarding claim 5, FIG. 1 of Kajita teaches the raised portion protrude outward in the tire axial direction from a reference profile of the sidewall portion.  
Kajita is silent to a thickness of the raised portion in millimeter values.  However, Matsumoto teaches a pneumatic tire comprising a sidewall including a plurality of protruding portions protruding outwardly in the tire axial direction to exert traction due to shearing force against a soft muddy road surface [0028].  Matsumoto discloses the protruding portions have a height D from 3 mm to 10 mm to prevent cut damage and unnecessary increased tire weight and for adequate resistance against shearing force against mud [0047].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the raised portion of Kajita with a thickness that is 2.0 mm-5.0 mm since (1) Kajita teaches a tire that may be concurrently used for off-road purposes  and the raised portion improves cut resistance and protects the carcass [0035] and one of ordinary skill in the art would readily appreciate mud is a well-known off-road condition and (2) Matsumoto provides a plurality of protruding portions on a sidewall of a pneumatic tire having a height D (claimed thickness) in the range of 2.0-5.0 mm for the benefits of improving mud performance, preventing cut damage to the tire, having adequate resistance against shearing force against mud, and preventing unnecessarily increasing tire weight. 
Regarding claims 6, 19, and 20,  FIG 1. of Kajita illustrates the raised portion formed at a 75% position of the section height spaced away radially outward from a bead base line.  
However, Kajita does not recite a plurality of raised portions arranged in the tire circumferential direction and a total length in the tire circumferential direction of the raised portion is 30% or more and 80% or less of a circumferential length at the 75% position (claim 6), the total is 50% or more of the circumferential length at the 75% position (claim 19), and the total is 70% or less of the circumferential length at the 75% position (claim 20).  Matsumoto teaches a pneumatic tire comprising a sidewall portion including a plurality of protruding portions protruding outwardly in the tire axial direction to exert traction due to shearing force against a soft muddy road surface [0028].  Matsumoto discloses in FIG. 3, a length w in the tire circumferential direction of the protruding portion is about 30 to about 60 mm and an arrangement pitch P2 in the tire circumferential direction of adjacent two of the protruding portions is in a range of from about 1.5 to about 3.0 times the length w [0049].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the raised portion of Kajita as a plurality of raised portions arranged in the tire circumferential direction and a total length in the tire circumferential direction of the raised portions satisfying the claimed ranges recited in claims 6, 19, and 20 since (1) Kajita teaches a tire that may be concurrently used for off-road purposes and the raised portion improves cut resistance and protects the carcass [0035] and one of ordinary skill in the art would readily appreciate mud is a well-known off-road condition and 265/70R16 [0039] has a circumference of 96.1 inches or 2,440.94 mm, and (2) Matsumoto teaches a pneumatic tire comprising a sidewall portion including a plurality of protruding portions to exert traction due to shearing force against a soft muddy road surface wherein a length w in the tire circumferential direction of the protruding portion is about 30 to about 60 mm and an arrangement pitch P2 in the tire circumferential direction of adjacent two of the protruding portions is in a range of from about 1.5 to about 3.0 times the length w [0049]. 
For Example: 
The circumference of Kajita’s tire is 2,440.94 mm.
w = 50 mm and P2 = 1.5 x w = 1.5 x 50 mm = 75 mm
There is about 32 blocks each having a circumferential length w = 50 mm.  (i.e. 2,440.94/75 ≈ 32.5)
(32x50) /2440.94 ≈ 0.65; in other words, the total length in the tire circumferential direction of the raised portions is about 65% of the circumferential length. 
Prior art of Interest
US 2017/0210182
US 2018/0178592
US 2018/0001707
US 2014/0124116
US 2001/0017178
US 5,458,173
US 2014/0332136
JP 2017-213925
JP 61-016113
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        12/02/2022